Citation Nr: 0207428	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-28 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  The veteran served in the Republic of Vietnam 
during the Vietnam Era and received a Vietnam Campaign Medal 
with devise, two Purple Hearts, and the Republic of Vietnam 
Cross of Gallantry with palm and frame.

The current matter comes before the Board of Veterans' 
Appeals (Board) from an appeal of a March 1997 rating 
decision issued by the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

A hearing was held before a Member of the Board in September 
1999.  The veteran was informed that the Member who presided 
at the September 1999 hearing is no longer employed at the 
Board by letter in February 2002 and was informed of his 
right to an additional Board hearing.  In March 2002, the 
veteran declined an additional hearing.

The veteran, through is representative, appears to have 
raised a service connection for alcohol abuse, secondary to 
his service-connected PTSD.  This matter has not been 
developed for appellate review and as such, the Board refers 
this claim to the RO for adjudication.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected PTSD is manifested 
primarily by complaints of flashbacks, irritability, 
isolation, and limited impulse control and anger management 
skills.  His PTSD is further manifested by relevant, coherent 
speech, an intact memory, and neither suicidal nor homicidal 
ideations.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating for PTSD

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated, and as such, an increased 
rating is warranted.  After a review of the record, however, 
the Board finds that his contentions are not supported by the 
evidence, and that his claim for increased compensation 
fails.

Service connection for PTSD was granted in a June 1995 rating 
decision issued by the RO, at which time a 10 percent 
disability rating was assigned.  In April 2001, the RO issued 
a Supplemental Statement of the Case in which the RO 
determined that a 50 percent disability rating was 
appropriate; the veteran thereafter continued his appeal for 
an increased rating, asserting that an even higher rating 
should be assigned.

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2001).  Under these criteria, the current 50 percent 
rating in effect for the veteran's PTSD contemplates 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

An increased rating (to 70 percent) would be appropriate for 
PTSD that is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. §§ 3.102, 4.3 (2001).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the criteria for an increased rating are 
not met.  The evidence of record reflects that the veteran 
indicated, in his October 1997 substantive appeal, that he 
had developed serious anti-social behavior, does not have any 
close friendships, and does not accompany his family to any 
outings or functions.  The veteran also indicates in his 
substantive appeal that he spends hours sitting in the dark 
staring into space.

A 1997 VA Discharge Summary reveals the veteran received 
inpatient care from January 29, 1997, to February 21, 1997.  
The Summary reflects that the veteran presented with 
complaints of nightmares, flashbacks, depression, and 
suicidal thoughts.  The Summary indicates the veteran was 
irritable on admission, he had suicidal thoughts but was not 
considered homicidal, some difficulty concentrating, and mild 
memory impairment of recent and remote events.  The Summary 
also indicates that the veteran was treated for hypertension 
during his inpatient care.  The Summary reveals that his 
discharge medications included an anti-depressant in addition 
to medications for his hypertension.

An April 1997 VA progress note reflects that the veteran 
indicated he felt "nothing", did not allow himself or wish 
to feel, and lived in isolation.  The progress note also 
reflects that the veteran indicated that he only wanted to 
change his life to the extent that he wanted to be rid of 
repeated and frequent nightmares.  A July 1998 VA 
Consultation Report indicates that veteran indicated problems 
with anxiety and depression and contains a diagnosis of PTSD.  
A December 1998 progress note reflects that the veteran 
indicated that he continues to be uncomfortable in crowds and 
as such did not attend his daughter's wedding, he only goes 
to work and goes home, and he continues to have anxiety and 
depression.

A February 1999 VA progress note reflects a Global Assessment 
of Functioning (GAF) score of 50.  An April 1999 VA medical 
record reflects a provisional diagnosis of PTSD and a 
neurological consultation request as the veteran indicated 
blackout periods.  

A hearing was held before a member of the Board in September 
1999.  The hearing transcript reveals that the veteran 
indicated he does has very little relationships with his 
children, parents, or siblings, he has one person who he 
would not characterize as a "friend" per se but who visits 
two times a week, he takes medications which necessitate 
going to the bathroom during the night which interrupts his 
sleeping pattern, he has nightmares which range from zero to 
4 times per month, and his only hobby is American history, 
which is furthered by surfing the Internet.  The transcript 
reveals that the veteran stated that at the time of the 
hearing, he was on suspension from work for insubordination.

A 2000 VA Discharge Summary reflects that the veteran 
received inpatient care from February 3, 2000, to February 
10, 2000.  The Summary indicates that the veteran presented 
with complaints that he had not slept in three days, his 
"nerves [were] shot", nightmares, and suicidal thoughts but 
not ideations.  The Summary reflects that on January 29, 
2000, the veteran had an altercation with a supervisor at 
work.  The Summary reflects that upon the mental status 
examination, the veteran was friendly with good eye contact, 
had appropriate behavior, and his speech was relevant, 
coherent and at a normal rate, his memory was intact, insight 
and judgment were fair.  The Summary also reflects that upon 
the mental status examination the veteran appeared irritable 
and excitable, he described experiences of alienation, he 
denied hallucinations, and he no longer had suicidal or 
homicidal ideations.  The Summary indicates that the team did 
not feel that he veteran was in any imminent danger of 
harming himself or others.  A GAF score of 60 was also 
reflected in the 2000 VA Discharge Summary.

A February 3, 2000, nursing progress note reflects that the 
veteran indicated that the inability to sleep caused him to 
be homicidal toward his supervisor while a February 4, 2000, 
nursing progress note reflects that the veteran had 
ineffective coping and anger management.  A February 6, 2000, 
psychiatry note reflects that the veteran was relevant, 
coherent, and had intact insight and judgment.

An April 2000 VA PTSD examination report reflects a diagnosis 
of PTSD, moderate to severe, with affective component which 
is secondary to his PTSD, moderate psychosocial and 
environment problems with chronic social and maladjustment 
problems but still fully employed, and a GAF score of 60.  
The report reflects that the veteran indicated he has 
flashbacks, which can be brought on by rain or seeing blood, 
persecutory ideas, and an inability to socialize.  The report 
indicates that the veteran was casually dressed and while 
initially found to be angry, upset, and irritable, he became 
calmer and more cooperative when the interview continued.  
The report reflects the following objective findings: 
coherent and sensible answers, irritable affect, appeared 
upset, and intact memory. 

A March 2001 VA PTSD examination report reflects a diagnosis 
of chronic PTSD with paranoid and depressive features.  The 
VA examiner noted in the examination report that the 
veteran's poor impulse control is a psychosocial stressor and 
that he is socially isolated.  The report reflects a GAF 
score of 50.  The report reveals that the veteran indicated 
he has poor sleep, nightmares, and that he gets irritable and 
hostile with people at work, and is lonely.  The objective 
findings reflected in the March 2001 examination report are 
that the veteran was very suspicious, paranoid, and hostile 
with the examiner, he hears voices, poor eye contact, 
appropriate affect, depressed and irritable mood, vague ideas 
of reference but no suicidal or homicidal ideas, limited 
judgment and insight.

VA medical records from September 2000 to March 2001 indicate 
that the veteran attended group therapy, continued to have a 
tense and anxious mood, had thoughts of harming himself or 
others but no suicidal or homicidal ideations.

To reiterate, this evidence does not demonstrate that a 
disability rating higher than the 50 percent evaluation 
currently in effect is appropriate.  The Board notes that the 
medical evidence does reveal that the veteran suffers from 
depression but not that his depression affects his ability to 
function independently, appropriately, or effectively.  In 
fact, the medical evidence revealed that the veteran's 
limited judgment, limited insight, and poor impulse control 
and lack of anger management skills most affect his ability 
to function, not his depression.  And while the veteran poor 
impulse control and irritability have led to problems at 
work, the evidence of record revealed that he is still 
employed and does not reveal any episodes of violence.

Furthermore, while the evidence of record intermittently 
reflects that the veteran has had thoughts of suicide, the 
evidence of record consistently reflected that he did not 
have suicidal or homicidal ideations.  The evidence of 
records also revealed that while the veteran suffers from 
feelings of isolation and does not have a close relationship 
with his family, he does pursue a hobby and has a person who 
comes to visit him twice a week.  Additionally, the evidence 
of record did not show such symptoms as: speech that is 
intermittently illogical, obscure, or irrelevant; obsessional 
rituals that interfere with routine activities; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The manifestation of such symptoms, as indicated 
previously, must be demonstrated under Diagnostic Code 9411 
for the award of a 70 percent rating.  After a complete and 
thorough review of the evidence of record, the Board finds 
that while several of the veteran's PTSD manifestations 
appear to partially meet some criteria for a 70 percent 
disability rating, his disability picture as a whole does not 
more nearly approximate the criteria for a 70 percent 
disability rating.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2001).  As such, the Board finds that 
an increased rating is not warranted.

The veteran, through his representative in February 2002, 
specifically asserted that he is entitled to a 100 percent 
disability rating.  A 100 percent disability rating requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  The evidence 
of records does not indicate that the veteran meets the 
criteria for a 100 percent disability rating.  In fact, the 
evidence of record specifically revealed that the veteran had 
an intact memory, denied hallucinations, was consistently 
relevant and coherent in speech and communication, and did 
not have suicidal or homicidal ideations.  As such, the 
veteran's disability picture does not approximate the 
criteria for a 100 percent disability picture.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001).

Based on the above, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).
(CONTINUED ON NEXT PAGE)

II.  Duty to Assist

The Board notes, finally, that there is no issue as to 
substantial completeness of the veteran's application for 
benefits.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  VA has secured all records that the 
veteran has indicated are pertinent to his claim, including 
substantial VA medical records.  The veteran has not 
indicated that any other records that would be pertinent to 
his claim are available and should be obtained. The veteran 
was also notified of the pertinent regulations and rating 
provisions for his increased rating claim in the August 1997 
Statement of the Case.  VA's duty to assist the claimant, 
accordingly, has been satisfied.  


ORDER

An increased rating for PTSD is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

